                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
     UNITED STATES OF AMERICA,                  ) No. CR18-315RAJ
 8                                              )
                   Plaintiff,                   )
 9                                              ) ORDER GRANTING MOTION TO
           vs.                                  ) FILE OVERLENGTH BRIEF
10                                              )
     GIZACHEW WONDIE,                           )
11                                              )
                   Defendant.                   )
12                                              )
13
           THIS MATTER comes before the Court upon the Defendant’s Motion to file an
14
     Overlength Reply to Government’s Response to Motion to Suppress Evidence in excess
15
     of the six-page limitation imposed by Local Rule 12(b)(5) of the Rules of the United
16
     States District Court for the Western District of Washington. Having considered the
17
     motion, and finding good cause,
18
           IT IS HEREBY ORDERED that the motion (Dkt. #85) is GRANTED. Defendant
19
     is granted leave to file an overlength 9-page Reply to the Government’s Response to the
20
     Motion to Suppress Evidence.
21
           DATED this 15th day of January, 2020.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge

26
      ORDER GRANTING MOTION                                     FEDERAL PUBLIC DEFENDER
                                                                      1601 Fifth Ave., Suite 700
      TO FILE OVERLENGTH BRIEF - 1
                                                                     Seattle, Washington 98101
      (Gizachew Wondie; CR18-315RAJ)                                             (206) 553-1100
